Willson, Judge.
Theft is the "fraudulent taking of corporeal personal property,” etc. (Penal Code, art. 724.) An indictment or information for this offense which does not directly charge that th e taking of the property was fraudulent is fatally defective. A failure to so charge is not supplied by the allegations that the property was taken with the fraudulent intent to deprive the owner of the value of it, and with the fraudulent intent to appropriate, etc. (Willson’s Cr. Stat., sec. 1254.) In this case the information does not allege that the property was fraudulently taken, and the defendant’s motion in arrest of judgment based upon such defect should have been sustained; wherefore the judgement is reversed and the prosecution is dismissed.
Reversed and dismissed.